The information charged defendant with the crime of embezzlement, the jury found him guilty, and his motion for a new trial was denied. From the judgment of conviction and an order denying such new trial defendant appeals.
The only contention presented is that the evidence in the record is insufficient to support the verdict. An examination of such record develops a decided conflict in the evidence. The jury, however, accepted as true the statements of the prosecuting witness, and the court, upon the motion for a new trial, justified this action upon the part of the jury. It is not the province of this court to disturb such conclusion if any evidence in the record warrants the same.
We are further of opinion that an examination of the record establishes that defendant obtained possession of money and personal property belonging to the prosecuting witness under an agreement that the same should be held only as security for the faithful performance of certain duties connected with a contract of employment entered into between the parties; that thereafter, upon the termination of such employment, defendant refused to return the same or any part thereof, and appropriated such money and personal property to his own use. The crime of embezzlement, as defined by section 503 of the Penal Code, was thus made out. The verdict, in our opinion, was a righteous one and should be sustained.
Judgment and order affirmed.
Shaw, J., and James, J., concurred. *Page 145